From my reading of the record, I am of the opinion that the common pleas court had jurisdiction to hear this appeal from the order of the Industrial Commission pursuant to Ohio R.C. 4123.519
since the issue presents a question of causation which involves the right of the claimant to participate or to continue to participate in the fund and is not directed to the question ofextent of disability. Zavatsky v. Stringer (1978), 56 Ohio St.2d 386
[10 O.O.3d 503]. As I understand the term of extent ofdisability, it concerns, in the usual case, the question of what percentage of either temporary partial or total disability is granted or denied, and further applications at the termination of that period of benefits for additional benefits for additional injury causally related to the original disabling injury or disease for which allowance has been made. The question of jurisdiction in such cases has been laid to rest by the Supreme Court, and that is that the decision of the Industrial Commission is final and R.C. 4123.519 does not confer jurisdiction of the question of extent of disability on the common pleas court.
Appellant in the case sub judice does not question the principle as enunciated in Zavatsky, but argues that thecausation upon which plaintiff lays claim for further benefits is not related to the original claim for which he was compensated and is in no way related, and, therefore, is not directed to theextent of disability. Practically, if the result is to be different, the employer would be obligated to contest every run-of-the-mill minor claim or be foreclosed from ever contesting any additional claim which it believes to be nonrelated to the original claim. I agree, and find that a distinct difference exists, and that the common pleas court did have jurisdiction and erred in granting summary judgment.